DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/18/2020 was filed and considered The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive. 
Applicant argument – (pages 12-16) Page 12 stated that was not taught by Han et al. Pages 12-15 is a copy and paste paragraph 0062 and 0070-0079 from cited prior art Han et al (US 2019/0251694), however, the main argument is in page 16 where applicant argues that Han et al do not calculate the continuous change rate since Han et al only mention position between some image frames and not continuous image change rate. Applicant pointed to 0070-0079, especially 0074 where in a stack of 2D images including three sequential images on first image slice and third image slice of their corresponding pixels, skipping the second image slice. Applicant argued that this is not the change rate that is claim. 
Please read the arguments for further detail.
Examiner’s response – Examiner respectfully disagree. A review of the specification especially in 0045 of the instant invention show that change rate is also a relationship between the fifth medial image and the first medical image as well as the second medical image. Han et al teaches in 0074 this leap between slices/images as well for change rate. 
Applicant argument – (pages 16-18) Applicant present the same agreement with the inclusion of Matsumoto (US 2004/0220466) with Han et al (US 2019/0251694), which is the lack of teaching of claim 1, especially change rate which was addressed above. Applicant argues here the lacking of teaching of and calculation of the image recognition. Please read the arguments for further detail.
Examiner’s response – Examiner respectfully disagree. Matsumoto (US 2004/0220466) teaches throughout its art regarding image recognition. In addition to what was cited in the Office Action Matsumoto teaches in 0250 for recognizing shape, size and center of a subject/object in 3D volume data, where the shape and size of interest is a model of a vessel image, thus, Matsumoto teaches image recognition model. Matsumoto teaches calculation of the image recognition with considered calculation variables such as lower threshold, volume, accuracy to the center of the target and threshold range, which are all listed in the as part variables that are used for image recognition. One ordinary in the art understand there are many ways to calculating for image recognition, and with the combination of variables such as threshold, volume, finding the center of a target and using of threshold range that are listed above one ordinary skill in the art can be use these variables for calculating image recognition. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 10-11, 12-13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 2019/0251694) in view of Matsumoto (US 2004/0220466).
Claim 1:
Han et al (US 2019/0251694) teaches the following:
A medical image recognition method, comprising: 
establishing an image recognition model (0062 teaches the use of learning model (neural network) for medical image feature recognition); wherein the image recognition model is generated by inputting a plurality of labeled medical image slices in a plurality of initial medical image piles into a neural network (figure 4 and 0070-0079, especially 0072 teaches inputting of the neural network 424 stack of adjacent 2D images (plurality of image slices equals a pile (3D image)) that contain structure information (labeled)); and 
selecting at least one of the initial medical image piles or the initial medical image slices as at least one training medical image slice according to the image change rates (0074-0075 teaches sequential image (image piles/slices) use for training of CNN model 410 due to pixel having similar spatial locations (change rates) between the slices); and 
Han et al teaches all the subject matter above but not the following which is taught by Matsumoto (US 2004/0220466):
in response to determining that an accuracy of the image recognition model is not higher than an accuracy threshold (0237-0238 teaches desire accuracy with threshold range of min and max for detect center of the target vessel (image recognition  model); 0291-0292 teaches desire accuracy with lower limit of threshold), calculating a plurality of image change rates corresponding to each of a plurality of initial medical image slices or the initial medical image piles formed by the initial medical image slices according to the image recognition model (0291-0292 especially 0292 teaches calculates value change rates along the vertical axis represents the value for the lower threshold. Volume is the stack of the slices or pile of the slices, where the vertical axis is the stack of the slices where the plurality of change rates are calculated between each slices. 0237-0241 also teaches change rates in regard to threshold ranges; figure 22 and 0240-0251 also teaches accuracy of center of the target vessel in regards to change rates at the min and at the largest; 02960-0297 also teaches detecting target vessel in image (mage recognition model) with regard to volume value change rates in threshold range); 
obtaining a target range corresponding to each of the at least one training medical image slice to re-establish the image recognition model (0291-0296 teaches incrementing threshold range in order to clarified to represent only the target vessel (image recognition model). This increment is view as the obtaining the target range to the change rates between the volume for the necessarily detection, where each change in threshold is re-stablish and view also as learning/training.).
Han et al and Matsumoto are both in the field of image analysis of medical image detection especially using threshold in regarding to changes between slices such that the combine outcome is predictable. 
	Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Han et al’s consideration of pixels having similar spatial location between sequential images further with changing threshold ranges of Matsumoto such would enable the image processing the capacity to obtain the desired accuracy as disclosed by Matsumoto in paragraph 0237-0241.

Claim 2:
Matsumoto further teaches:
The medical image recognition method of claim 1, wherein the establishment of the image recognition model is completed when it is determined that the accuracy of the image recognition model is higher than the accuracy threshold (In addition to above: 0237-0238 teaches desire accuracy with threshold range of min and max for detect center of the target vessel (image recognition model), where 0227 teaches certain threshold are designated and the need for larger (higher) threshold  as target, 0229 teaches target data-conversion by larger (higher) than the set threshold, 0244 teaches outline of the orthogonal cross section region with regard to larger (higher) threshold. 0264 and 0304 teach 3D target vessel can be accurately extracted due to this threshold method.). 

Claim 4:
Matsumoto further teaches:
The medical image recognition method of claim 1, wherein in the step of calculating the image change rates corresponding to each of the initial medical image slices or the initial medical image piles formed by the initial medical image slices according to the image recognition model, the medical image recognition method further comprising:
wherein the image change rates refer to a plurality of area change rates or a plurality of volume change rates (0291-0292 especially 0292 teaches calculates value change rates along the vertical axis represents the value for the lower threshold. Volume is the stack of the slices or pile of the slices, where the vertical axis is the stack of the slices where the plurality of change rates are calculated between each slices.); and 
a plurality of predicted medical image piles is obtain by the image recognition model based on the initial medical image piles formed by the initial medical image slices (In additional to above that teaches medical image piles and image recognition model for piles/slices: abstract address generating plural kind of images representing the vessel (predicted medical image piles) from the three-dimensional path from the threshold ranges and change rates values. 0049-0050 teaches generating plural kind of images (plurality of predicted medical images) due to calculating relative position relation between images.).


Claim 7:
The medical image recognition method of claim 4, wherein the step of selecting at least one of the initial medical image piles or the initial medical image slices as at least one training medical image slice according to the image change rates further comprises:
Han et al teaches the following:
selecting the initial medical image piles or the initial medical image slices corresponding to the predicted medical image pile or a plurality of predicted medical image slices with the as the at least one training medical image slice (Han et al  teach 0074-0075 teaches sequential image (image piles/slices) use for training of CNN model 410 due to pixel having similar spatial locations (change rates) between the slices)
image change rate greater than a change rate threshold (Matsumoto teach 0247-0248 teaches largest area changes for area change rates with detecting the sharp decrease in the area of the regions between the cross section of the target vessel).

Claim 10:
Matsumoto further teaches:
The medical image recognition method of claim 4, further comprising:
selecting the predicted medical image pile in which the corresponding volume change rate is greater than the change rate threshold as at least one training medical image pile (In addition to above that teach medical image piles and training: abstract teaches generating plural kind of images representing the vessel (predicted medical image pile) from the plurality of threshold ranges); and 
obtaining the target range corresponding to each of the at least one training medical image pile (abstract shows that plural  kind of images from plurality of threshold ranges. Examiner view that with each threshold range from the plurality of threshold ranges an image is generated from the plural kind of images. Different range would generate a different image from the image piles. Vessel images are view as medical image pile.).

Claim 11:
The medical image recognition method of claim 10, further comprising:
selecting the predicted medical image pile (Han et al  teach 0074-0075 teaches sequential image (image piles/slices) use for training of CNN model 410 due to pixel having similar spatial locations (change rates) between the slices) corresponding to the largest of these volume change rates as a training medical image pile (Matsumoto teach 0247-0248 teaches largest area changes for area change rates with detecting the sharp decrease in the area of the regions between the cross section of the target vessel); and 
obtaining the target range corresponding to each of the at least one training medical image pile (Han et al  teach 0074-0075 teaches sequential image (image piles/slices) use for training of CNN model 410 due to pixel having similar spatial locations (change rates) between the slices. The target range is the pixel having similar spatial location between the slices.).

Claim 12:
Han et al (US 2019/0251694) teaches the following:
A medical image recognition device, comprising:
a processor (0012 teaches the use of processor or other processing circuitry hardware), configured to establish an image recognition model (0062 teaches the use of learning model (neural network) for medical image feature recognition); wherein the image recognition model is generated by inputting a plurality of labeled medical image slices in a plurality of initial medical image piles into a neural network (figure 4 and 0070-0079, especially 0072 teaches inputting of the neural network 424 stack of adjacent 2D images (plurality of image slices equals a pile (3D image)) that contain structure information (labeled)), and 
the processor selects at least one of the initial medical image piles or the initial medical image slices as a training medical image slice according to the image change rates (0074-0075 teaches sequential image (image piles/slices) use for training of CNN model 410 due to pixel having similar spatial locations (change rates) between the slices).
Han et al teaches all the subject matter above but not the following which is taught by Matsumoto (US 2004/0220466):
determining whether the accuracy of the image recognition model is higher than an accuracy threshold (In addition to above: 0237-0238 teaches desire accuracy with threshold range of min and max for detect center of the target vessel (image recognition model), where 0227 teaches certain threshold are designated and the need for larger (higher) threshold  as target, 0229 teaches target data-conversion by larger (higher) than the set threshold, 0244 teaches outline of the orthogonal cross section region with regard to larger (higher) threshold. 0264 and 0304 teach 3D target vessel can be accurately extracted due to this threshold method.);
wherein, in response to determining that the accuracy of the image recognition model is not higher than an accuracy threshold (0237-0238 teaches desire accuracy with threshold range of min and max for detect center of the target vessel (image recognition  model); 0291-0292 teaches desire accuracy with lower limit of threshold), the processor calculates a plurality of image change rates corresponding to each of a plurality of initial medical image slices or the initial medical image piles formed by the initial medical image slices according to the image recognition model (0291-0292 especially 0292 teaches calculates value change rates along the vertical axis represents the value for the lower threshold. Volume is the stack of the slices or pile of the slices, where the vertical axis is the stack of the slices where the plurality of change rates are calculated between each slices. 0237-0241 also teaches change rates in regard to threshold ranges; figure 22 and 0240-0251 also teaches accuracy of center of the target vessel in regards to change rates at the min and at the largest; 02960-0297 also teaches detecting target vessel in image (mage recognition model) with regard to volume value change rates in threshold range); 
the processor obtains a target range corresponding to each of the at least one training medical image slice to re-establish the image recognition model (0291-0296 teaches incrementing threshold range in order to clarified to represent only the target vessel (image recognition model). This increment is view as the obtaining the target range to the change rates between the volume for the necessarily detection, where each change in threshold is re-stablish and view also as learning/training.).
Han et al and Matsumoto are both in the field of image analysis of medical image detection especially using threshold in regarding to changes between slices such that the combine outcome is predictable. 
	Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Han et al’s consideration of pixels having similar spatial location between sequential images further with changing threshold ranges of Matsumoto such would enable the image processing the capacity to obtain the desired accuracy as disclosed by Matsumoto in paragraph 0237-0241.

Claim 13:
Matsumoto further teaches:
The medical image recognition device of claim 12, wherein the establishment of the image recognition model is completed when the processor determines that the accuracy of the image recognition model is higher than the accuracy threshold (In addition to above: 0237-0238 teaches desire accuracy with threshold range of min and max for detect center of the target vessel (image recognition model), where 0227 teaches certain threshold are designated and the need for larger (higher) threshold  as target, 0229 teaches target data-conversion by larger (higher) than the set threshold, 0244 teaches outline of the orthogonal cross section region with regard to larger (higher) threshold. 0264 and 0304 teach 3D target vessel can be accurately extracted due to this threshold method).

Claim 15:
Matsumoto further teaches:
The medical image recognition device of claim 12, wherein the image change rates refer to a plurality of area change rates or a plurality of volume change rates (0291-0292 especially 0292 teaches calculates value change rates along the vertical axis represents the value for the lower threshold. Volume is the stack of the slices or pile of the slices, where the vertical axis is the stack of the slices where the plurality of change rates are calculated between each slices); wherein a plurality of predicted medical image piles is obtain by the image recognition model is based on the initial medical image piles formed based on the initial medical image slices (In additional to above that teaches medical image piles and image recognition model for piles/slices: abstract address generating plural kind of images representing the vessel (predicted medical image piles) from the three-dimensional path from the threshold ranges and change rates values. 0049-0050 teaches generating plural kind of images (plurality of predicted medical images) due to calculating relative position relation between images).

Claim 18:
The medical image recognition device of claim 15, wherein the processor is further configured to perform the following calculation:
selecting the initial medical image piles or the initial medical image slices corresponding to the predicted medical image pile or a plurality of predicted medical image slices with the as the at least one training medical image slice (Han et al teach 0074-0075 teaches sequential image (image piles/slices) use for training of CNN model 410 due to pixel having similar spatial locations (change rates) between the slices).
image change rate greater than a change rate threshold (Matsumoto teach 0247-0248 teaches largest area changes for area change rates with detecting the sharp decrease in the area of the regions between the cross section of the target vessel).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xu et al (US 2018/0061058) teaches Image Segmentation Using Neural Network Method
Reynolds (US 2016/0180528) teaches Interface Identification apparatus and method

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656